DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 4, 6, 7, 9 – 12, 14, 15, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parshionikar (US 2020/0249752) in view of Wagner et al. (US 2016/0313801)
Regarding Claim 1, Parshionikar teaches an activation accessory for a controlled device, comprising: a wearable module including a Hall effect sensor communicably coupled to a controller which has a first output coupled to a control signal interface (body worn controllers (Sections 0125, 0160), facial expressions can be sensed by a Hall effect sensor (Section 0170)), the controller including a processor and a memory coupled to the processor and storing processor-executable instructions, which instructions when executed by the processor cause the processor to perform steps including (Section 0160, typical controllers comprise processors that run code stored in memory): receiving, from the Hall effect sensor, first input signals, evaluating the first input signals to determine whether or not the first input signals represent a command for said controlled device by assessing said first input signals for a signal pattern indicative of a plurality of volitional jaw clench actions of a wearer of the wearable module (jaw muscle detection can be accomplished via hall effect sensors (Section 0170)), and if said processor determines that the first input signals represent the command, then decoding the command and transmitting (i) an associated control signal to the control signal interface (user gestures such as movement of jaw muscles (Sections 0126, 0170) can command and control an electronic device), otherwise not transmitting the control signal and the activation signal and proceeding to evaluate second input signals from the Hall effect sensor in a like manner as the first input signals (if movement of the jaw muscles is not detected one can logically conclude that a control signal to the electronic device will not be sent (Sections 0126, 0170)); and a communication element coupled to the control signal interface and adapted to transmit the control signal from the processor to the controlled device, wherein the communication element is one of: a cable having a plug configured to mate with a jack at the controlled device, and a transmitter adapted for radio frequency communication with a receiver at the controlled device (body worn controller can be similar to a wireless headset thus enabling the control of electronic devices wirelessly (Sections 0160, 0161)).
Parshionikar does not teach a vibration motor; and a second output coupled to the vibration motor, decoding the command and an activation signal to the vibration motor.
Wagner, which also teaches the detection of gestures, teaches a vibration motor;  a output coupled to the vibration motor (Section 0130, facial gestures at the temple comprise jaw clench actions, the user receives haptic feedback, which is a vibration, in response to said facial gestures therefore there will be a vibration motor) decoding the command and an activation signal to the vibration motor (Section 0130, facial gestures at the temple comprise jaw clench actions, the user receives haptic feedback, which is a vibration, in response to said facial gestures therefore there will be a vibration motor).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Parshionikar with the above features of Wagner for the purpose of providing an efficient and intuitive user interface that can recognize different types of subtle gestures as taught by Wagner.
Regarding Claim 20, Parshionikar teaches a method of operating a controlled device, comprising: receiving, by a controller, from a Hall effect sensor in a wearable module communicably coupled to the controller, first input signals (body worn controllers (Sections 0125, 0160), facial expressions can be sensed by a Hall effect sensor (Section 0170)); evaluating by a processor of the controller, according to processor-executable instructions stored in a memory of the controller and executed by the processor (Section 0160, typical controllers comprise processors that run code stored in memory), the first input signals to determine whether or not the first input signals represent a command for said controlled device by assessing said first input signals for a signal pattern indicative of a plurality of volitional jaw clench actions of a wearer of the wearable module (jaw muscle detection can be accomplished via hall effect sensors (Section 0170)); and if said processor determines that the first input signals represent the command, then the processor decoding the command and transmitting: an associated control signal to the controlled device via a communication element communicably coupled to the processor, the communication element being one of: a cable having a plug configured to mate with a jack at the controlled device, and a transmitter adapted for radio frequency communication with a receiver at the controlled device (body worn controller can be similar to a wireless headset thus enabling the control of electronic devices wirelessly (Sections 0160, 0161)), otherwise, the processor not transmitting the control signal and the activation signal and proceeding to evaluate second input signals from the Hall effect sensor in a like manner as the first input signals (if movement of the jaw muscles is not detected one can logically conclude that a control signal to the electronic device will not be sent (Sections 0126, 0170)).
Parshionikar does not teach transmitting an activation signal to a vibration motor of the wearable module.
Wagner, which also teaches the detection of gestures, teaches transmitting an activation signal to a vibration motor of the wearable module (Section 0130, facial gestures at the temple comprise jaw clench actions, the user receives haptic feedback, which is a vibration, in response to said facial gestures therefore there will be a vibration motor).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Parshionikar with the above features of Wagner for the purpose of providing an efficient and intuitive user interface that can recognize different types of subtle gestures as taught by Wagner.
Regarding Claim 3, The above Parshionikar combination teaches all of the claimed limitations recited in Claim 1.  Parshionikar further teaches wherein the controlled device is an illumination element (Section 0175, LEDs).
Regarding Claim 4, The above Parshionikar combination teaches all of the claimed limitations recited in Claim 3.  Parshionikar further teaches wherein the illumination element includes one or more light emitting diodes (Section 0175, LEDs).
Regarding Claim 6, The above Parshionikar combination teaches all of the claimed limitations recited in Claim 1.  Parshionikar further teaches wherein the controlled device is a two-way radio (Section 0281, typical smartphones transmit and receive thus effectively acting as two-way radios).
Regarding Claim 7, The above Parshionikar combination teaches all of the claimed limitations recited in Claim 1.  Parshionikar further teaches wherein the wearable module is supported in a mount of a headset (hall effect sensor sensing facial expressions such as jaw muscle movement (Sections 0126, 0170) can be supported on headsets (Section 0160)).
Regarding Claim 9, The above Parshionikar combination teaches all of the claimed limitations recited in Claim 1.  Parshionikar further teaches wherein the wearable module includes a plurality of Hall effect sensors arranged with respect to one another so as to permit individual and/or group activation thereof by associated volitional jaw clench actions of the wearer (there can be a plurality of sensors to sense facial expressions (Section 0126) such as hall effect sensors (Section 0170)).
Regarding Claim 10, The above Parshionikar combination teaches all of the claimed limitations recited in Claim 1.  Parshionikar further teaches perform steps including transmitting the visual activation indication signal to the visual activation indicator if said processor determines that the first input signals represent the command (Section 0175, a visual activation signal will be sent to activate LEDs).
Regarding Claim 11, The above Parshionikar combination teaches all of the claimed limitations recited in Claim 10.  Parshionikar further teaches wherein the visual activation indicator comprises a light emitting diode (Section 0175).
Regarding Claim 12, The above Parshionikar combination teaches all of the claimed limitations recited in Claim 1.  Parshionikar further teaches wherein assessing said first input signals for the signal pattern indicative of a plurality of volitional jaw clench actions of a wearer of the wearable module comprises evaluating the first input signals against a stored library of command signal representations, each command signal representation characterizing an associated command for the controlled device (Section 0126, signals generated in response to the gestures are the command signals).
Regarding Claim 14, The above Parshionikar combination teaches all of the claimed limitations recited in Claim 1.   Parshionikar further teaches wherein said first input signals are assessed according to count values of the Hall effect sensor received within a specified time period (Section 0170, the output signals of the Hall effect sensor have values which are the count values).
Regarding Claim 15, The above Parshionikar combination teaches all of the claimed limitations recited in Claim 1.   Parshionikar further teaches wherein assessing said first input signals for the signal pattern indicative of a plurality of volitional jaw clench actions of a wearer of the wearable module comprises evaluating the first input signals against a trained model of command signal representations, each command signal representation characterizing an associated command for the controlled device (Section 0317, the gesture inputs can be evaluated against a machine learning model).
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parshionikar (US 2020/0249752) in view of Wagner et al. (US 2016/0313801), as applied to Claim 1 set forth above, and further in view of Clarke-Stone et al. (US 2017/0116827)
Regarding Claim 2, The above Parshionikar combination teaches all of the claimed limitations recited in Claim 1.  The Parshionikar combination does not teach wherein the activation signal is a pulse width modulated signal. 
Clarke-Stone teaches a wearable device that provides haptic feedback via use of a pulse width modulated (PWM) signal (Section 0007).
Parshionikar and Clarke-Stone disclose to a person of ordinary skill in the art before the effective filing date of the claimed invention wearable devices that provide haptic feedback.
Based on the above findings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have substituted the haptic feedback architecture or device of Clarke-Stone for the haptic feedback device of Parshionikar according to know methods to yield the predictable result of providing haptic and providing event notifications.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parshionikar (US 2020/0249752) in view of Wagner et al. (US 2016/0313801), as applied to Claim 1 set forth above, and further in view of Hammer et al. (US 2016/0330595)
Regarding Claim 5, The above Parshionikar combination teaches all of the claimed limitations recited in Claim 1.  Parshionikar further teaches wherein the controlled device is a two-way radio (Section 0281, typical smartphones transmit and receive thus effectively acting as two-way radios).
The Parshionikar combination does not teach wherein the controlled device is a push-to-talk (PTT) adapter for a two-way radio.
Hammer, which also teaches a smartphone, teaches push-to-talk (PTT) adapter for a two-way radio (Section 0011, there is PTT service thus there will be some kind of PTT adapted enabling said service).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the above Parshionikar combination with the above features of Hammer for the purpose of providing a smartphone with PTT capability thus providing a more versatile smartphone as taught by Hammer.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parshionikar (US 2020/0249752) in view of Wagner et al. (US 2016/0313801), as applied to Claim 7 set forth above, and further in view of Chang et al. (US 2018/0264320)
Regarding Claim 8, The above Parshionikar combination teaches all of the claimed limitations recited in Claim 7.  Parshionikar combination does not teach wherein the mount is moveable with respect to a frame of the headset so as to permit locating of the wearable module at different positions on the wearer.
Chang, which also teaches a wearable device, teaches wherein the mount is moveable with respect to a frame of the headset so as to permit locating of the wearable module at different positions on the wearer (Section 0023, sensor can be placed in a variety of locations on the frames of glasses (Section 0032)).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the Parshionikar combination with the above features of Chang for the purpose of providing the flexibility to place sensors in various locations as taught by Chang.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parshionikar (US 2020/0249752) in view of Wagner et al. (US 2016/0313801), as applied to Claim 1 set forth above, and further in view of Camacho Perez et al. (US 2017/0075426)
Regarding Claim 13, The above Parshionikar combination teaches all of the claimed limitations recited in Claim 1.  The above Parshionikar combination does not teach wherein said first input signals are assessed according to respective power spectral densities of the first input signals within specified time periods.
Camacho Perez, which also teaches detection of gestures in a wearable device environment, teaches wherein said first input signals are assessed according to respective power spectral densities of the first input signals within specified time periods (Section 0038, detection of a low-power gesture signal, said signal has power and frequency, power spectral density (PSD) is the measure of signal power versus frequency thus there is PSD, the gesture detection can occur at various time periods).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the Parshionikar combination with the above features of Camacho Perez for the purpose of providing accurate detection of gestures that require a steady-state or hold component as taught by Camacho Perez

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parshionikar (US 2020/0249752) in view of Wagner et al. (US 2016/0313801), as applied to Claim 1 set forth above, and further in view of Allessie (US 2017/0035350)
Regarding Claim 16, The above Parshionikar combination teaches all of the claimed limitations recited in Claim 1.  Parshionikar further teaches wherein the wearable module is supported in a mount of a headset (Sections 0126, 0170) can be supported on headsets (Section 0160)).
The Parshionikar combination does not teach said mount configured to position the wearable module so as to be overlying an area of the wearer’s masseter muscle.
Allessie, which also teaches a sensor that senses jaw clenching, teaches said mount configured to position the wearable module so as to be overlying an area of the wearer’s masseter muscle (Section 0011).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the Parshionikar combination with the above features of Allessie for the purpose of detecting abnormal grinding of teeth as taught by Allessie.

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parshionikar (US 2020/0249752) in view of Wagner et al. (US 2016/0313801), as applied to Claim 1 set forth above, and further in view of Burton (US 2010/0147304)
Regarding Claim 17, The above Parshionikar combination teaches all of the claimed limitations recited in Claim 1.  The Parshionikar combination does not teach wherein the wearable module is supported in a mask configured to position the wearable module so as to be overlying an area of the wearer’s masseter muscle.
Burton, which also teaches a wearable device, teaches a mask configured to position the wearable module so as to be overlying an area of the wearer’s masseter muscle (Section 0080).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the Parshionikar combination with the above features of Burton for the purpose of monitoring persons with breathing disorders thus enabling determination of treatment as taught by Burton. 

Claim(s) 18, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parshionikar (US 2020/0249752) in view of Wagner et al. (US 2016/0313801), as applied to Claim 1 set forth above, and further in view of Ganguly et al. (US 2020/0061378)
Regarding Claim 18, The above Parshionikar combination teaches all of the claimed limitations recited in Claim 1.  The Parshionikar combination does not teach an adhesive applied to a surface of the wearable module to enable the wearable module to be worn on the face or head of the wearer.
Ganguly, which also teaches a wearable device, teaches an adhesive applied to a surface of the wearable module to enable the wearable module to be worn on the face or head of the wearer (Section 0079, headset comprises an adhesive patch).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the Parshionikar combination with the above features of Ganguly for the purpose of monitoring brain, nerve, and muscle activity thus enabling treatment plans to be developed as taught by Ganguly.
Regarding Claim 19, The above Parshionikar combination teaches all of the claimed limitations recited in Claim 18.  Ganguly further teaches wherein the adhesive is in the form of a removeable film adhered to the surface of the wearable module (Section 0079).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND S DEAN whose telephone number is (571)272-7877. The examiner can normally be reached Monday-Friday, 6:00-2:30, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAYMOND S DEAN/Primary Examiner, Art Unit 2645                                                                                                                                                                                                        Raymond S. Dean
August 30, 2022